Citation Nr: 1715696	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a dental condition, including a maxillary bridge.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

A claim of service connection for a dental condition may also be a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the service connection claim for compensation purposes, and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for dental condition for compensation purposes.  The claim of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for additional referral to the appropriate VAMC.  See 38 C.F.R. § 17.161.

The reopened issue of entitlement to service connection for a dental condition, including maxillary bridge, for compensation purposes, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 2001 rating decision denied service connection for a dental condition; the decision was not appealed, nor was new and material evidence received within the appeal period.  

2.  Evidence received since November 2001 relates to an unestablished fact necessary to substantiate the claim of service connection for a dental condition, including maxillary bridge.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision, which denied service connection for a dental condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016)

2.  The criteria to reopen the claim of service connection for maxillary bridge are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Claim to Reopen

The Veteran filed a claim to reopen the issue of service connection for a dental condition, including maxillary bridge, in March 2014.  The original claim of service connection for this disability was received by VA in May 1999.  By a March 2000 rating decision, the RO denied the claim on the grounds that the claim was not well grounded because the Veteran had submitted no evidence linking his dental condition to his gastrointestinal condition.  The Veteran did not file a timely notice of disagreement (NOD), but did submit additional evidence within one year.  The claim was reconsidered after the passage of the Veterans Claims Assistance Act.  A November 2001 rating decision again denied service connection for the dental condition.  The Veteran did not appeal this rating decision and no new and material evidence was received within a year of the decision.  Thus, the November 2001 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial is the November 2001 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since November 2001, the Veteran submitted medical literature which suggests a link between gastrointestinal reflux disease (GERD) and tooth erosion.  See September 2015 medical literature.  The September 2015 medical literature is new and material because it suggests that there is a nexus between the Veteran's dental condition and his service-connected GERD.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of service connection for a dental condition, including maxillary bridge, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.



ORDER

New and material evidence having been received, the claim to reopen service connection for maxillary bridge is allowed.


REMAND

The Veteran has asserted that certain deterioration of his teeth and gums is due to his service-connected GERD.  See May 1999 statement.  The Veteran further reported that he had bridge work done during his period of active service because of a sinus condition, which resulted in the removal of a tooth.  Id.

The Veteran received a VA examination for his dental condition in July 2015.  The examiner noted that the Veteran did not have, or ever had been diagnosed, with an oral or dental condition.  However, the examiner then noted that, as interpreted from diagnostic testing, the Veteran had a maxillary bridge present from teeth number 2 through 15, and also that teeth numbers 11 and 12 were fractured due to excessive decay.  The examiner then opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected GERD.  The rationale provided was that the bridge was over 20 years old, and the bridge failed due to extensive decay which also led to teeth 11 and 12 being fractured.

The Board finds the VA examination inadequate.  This is so because, while the examiner remarked that the Veteran had no dental condition, the examiner then went on to note the Veteran had a bridge for multiple teeth, and also noted two fractured teeth.  This is inherently contradictory.  Additionally, while remarking that the Veteran's bridge had failed due to "excessive decay," the examiner failed to indicate what contributed to such decay.  As noted above, the Veteran attributes such decay to hyperacidity from his service-connected GERD.  Therefore, a new VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination regarding his claim of service connection for a dental condition, including maxillary bridge.  The entire claims file should be reviewed by the examiner.

The examiner should first identify any dental condition present.  This should include whether there is any loss of teeth for reasons other than periodontal disease, bone loss, or any problems with the mandible or maxilla.  If only periodontal disease is present, this should be noted.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a dental condition, including maxillary bridge or fractured teeth, that is proximately due to, or the result of, his service-connected GERD, duodenal ulcer, or Barrett's Esophagus.

The examiner should specifically address the medical literature submitted by the Veteran linking GERD to tooth erosion.

The examiner should provide a complete rationale for all conclusions reached.

2.  Finally, readjudicate the appeal on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


